UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2015


GREG P. GIVENS,

                       Plaintiff – Appellant,

          v.

OFFICER S. A. ZIMMERMAN, individually and collectively,

                       Defendant – Appellee,

          and

SCOTT R. SMITH, individually and collectively; KEITH C.
GAMBLE, individually and collectively; STEPHEN MARK FOWLER,
individually    and  collectively;    DAVID    LUKE   FURBEE,
individually and collectively; OFFICER D. L. ROBINSON,
individually   and  collectively;   COUNTY   OF   OHIO,  West
Virginia, individually and collectively; HONORABLE JAMES P.
MAZZONE, individually and collectively; HONORABLE ARTHUR M.
RECHT, individually and collectively; HONORABLE RONALD E.
WILSON, individually and collectively; KENNETH W. BLAKE,
individually    and   collectively;    JULIE    L.   KREEFER,
individually and collectively; TONI VANCAMP, individually
and collectively; THE STATE JOURNAL, individually and
collectively; SUSAN HAMRICK, individually and collectively,

                       Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00155-FPS-JES)


Submitted:   March 12, 2015                 Decided:   March 16, 2015
Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg P. Givens, Appellant Pro Se. Deva A. Solomon, STEPTOE &
JOHNSON, LLP, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Greg P. Givens seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief       on   his    42      U.S.C.    § 1983      (2012)   complaint.        We    have

reviewed the record and find no reversible error.                             Accordingly,

we    deny    leave     to       proceed    in    forma   pauperis   and      dismiss    the

appeal for the reasons stated by the district court.                            Givens v.

Zimmerman, No. 5:12-cv-00155-FPS-JES (N.D.W. Va. Aug. 27, 2014).

We deny all of Givens’ pending motions, including his motions

for    sanctions,        to       strike,        for   consideration     of     additional

issues,      and   for       a    hearing.        We   dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                 DISMISSED




                                                  3